USDC IN/ND case 3:18-cr-00045-JD-MGG document 130 filed 09/24/19 page 1 of 7


                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA

UNITED STATES OF AMERICA
                                                     CASE NUMBER: 3:18CR045-001
                       Plaintiff,
                                                     USM Number: 17431-027
        vs.

MICHAEL THOMAS                                       KERRY C CONNOR
                                                     DEFENDANT’S ATTORNEY
                       Defendant.


                              JUDGMENT IN A CRIMINAL CASE

THE DEFENDANT was found guilty on counts 1-4 of the Indictment on September 28, 2018.

ACCORDINGLY, the court has adjudicated that the defendant is guilty of the following offense(s):

                                                                                        Count
        Title, Section & Nature of Offense             Date Offense Ended             Number(s)

 18:1341 MAIL FRAUD and 18:2 AIDING AND                        2013                          1-4
 ABETTING



The defendant is sentenced as provided in pages 2 through 7 of this judgment. The sentence is
imposed pursuant to the Sentencing Reform Act of 1984.

IT IS ORDERED that the defendant must notify the United States Attorney for this district within
30 days of any change of name, residence, mailing address or other material change in the
defendant’s economic circumstances until all fines, restitution, costs and special assessments
imposed by this judgment are fully paid.

                                             September 24, 2019
                                             Date of Imposition of Judgment

                                             s/ Jon E. DeGuilio
                                             Signature of Judge

                                             Jon E. DeGuilio, United States District Judge
                                             Name and Title of Judge

                                             September 24, 2019
                                             Date
USDC
Case    IN/ND
     Number:     case 3:18-cr-00045-JD-MGG
              3:18CR045-001                        document 130 filed 09/24/19 page 2 of 7
Defendant: MICHAEL THOMAS                                                                 Page 2 of 7


                                        IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of 90 months on each of Counts 1 through 4 (to run concurrently) for
a total term of 90 months.

The Court makes the following recommendations to the Bureau of Prisons: That the Bureau of
Prisons designate as the place of the defendant's confinement, if such placement is consistent
with the defendant's security classification as determined by the Bureau of Prisons, a facility
located as close as possible to his family in the Northern District of Indiana to facilitate regular
family visitation.

The Court leaves it to the BOP to calculate any credit for time served.



The defendant is remanded to the custody of the United States Marshall.

                                            RETURN

I have executed this judgment as follows:

        Defendant delivered ____________________ to ______________ at ______________,
with a certified copy of this judgment.

                                                              _____________________________
                                                                   UNITED STATES MARSHAL

                                                         By: _____________________________
                                                          DEPUTY UNITED STATES MARSHAL
USDC
Case    IN/ND
     Number:     case 3:18-cr-00045-JD-MGG
              3:18CR045-001                       document 130 filed 09/24/19 page 3 of 7
Defendant: MICHAEL THOMAS                                                                Page 3 of 7


                                   SUPERVISED RELEASE

Upon release from imprisonment, the defendant shall be on supervised release for a term of 1
year on each of Counts 1 through 4 (to run concurrently) for a total term of 1 year.

The defendant shall report in person to the probation office in the district to which the defendant
is released within 72 hours of release from the custody of the Bureau of Prisons.

                              CONDITIONS OF SUPERVISION

1. The defendant shall not commit another federal, state, or local crime.

2. The defendant shall not unlawfully possess a controlled substance.

3. The mandatory drug testing condition is suspended based on the Court’s determination that
the defendant poses a low risk of future substance abuse.

4. The defendant shall cooperate with the probation officer with respect to the collection of
DNA.

5. The defendant shall work full time (at least 30 hours per week) at a lawful type of
employment, unless the probation officer excuses you from doing so. If you do not have full-
time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so. If you become unemployed, change your employer, position or location of
employment, you must tell the probation officer within 72 hours of the change. If after 90 days
you do not find employment you must complete at least 10 hours of community service per
week until employed or participate in a job skills training program approved and directed by your
probation officer.

6. The defendant shall report to the probation officer in the manner and as frequently as court or
the probation officer directs, and shall notify the probation officer within 48 hours of any change
in residence, and within 72 hours of being arrested or questioned by a police officer.

7. The defendant shall not knowingly travel outside the judicial district for any purpose other
than for work-related travel should the defendant re-obtain employment as a pilot. Otherwise,
the defendant must seek the probation officer’s permission to travel outside the district, and the
officer shall grant such permission unless the travel would hinder the defendant’s rehabilitation
or present a public safety risk.

8. The defendant shall answer truthfully any inquiry by the probation officer pertaining to the
defendant’s supervision and conditions of supervision, and shall follow the instruction of the
probation officer pertaining to the defendant’s supervision and conditions of supervision. This
condition does not prevent the defendant from invoking the Fifth Amendment privilege against
self-incrimination.

9. The defendant shall permit a probation officer to meet the defendant at home or any other
reasonable location and shall permit confiscation of any contraband the probation officer
observes in plain view. The probation officer shall not conduct such a visit between the hours of
11:00 p.m. and 7:00 a.m. without specific reason to believe a visit during those hours would
reveal information or contraband that wouldn’t be revealed through a visit during regular hours.
USDC
Case    IN/ND
     Number:     case 3:18-cr-00045-JD-MGG
              3:18CR045-001                         document 130 filed 09/24/19 page 4 of 7
Defendant: MICHAEL THOMAS                                                                   Page 4 of 7


10. The defendant shall not meet, communicate, or otherwise interact with persons whom
defendant knows to be engaged or planning to be engaged in criminal activity.

11. The defendant shall not possess a firearm, ammunition, destructive device, or any other
dangerous weapon (meaning an instrument designed to be used as a weapon and capable of
causing death or serious bodily harm).

12. It is further ordered that the defendant shall pay restitution to the United States District Court
Clerk’s Office, South Bend, Indiana, which shall be due immediately, to be disbursed to the
following victim(s), Foremost Insurance in the amount of $115,522.27 and State Farm Insurance
in the amount of $426,227.31. The defendant shall commence restitution payments in the
manner and schedule as determined by the Court. The imposed payment schedule will remain
in effect until such time as the Court is notified by the defendant, victim, or government that
there has been a material change in the defendant’s ability to pay. Restitution shall be paid at a
minimum rate of $100.00 per month commencing 30 days after placement on supervision until
said amount is paid in full. Failure to pay according to this condition shall not be grounds for
imprisonment unless the failure is willful.

Within 72 hours of defendant’s release from prison, the probation officer is to meet with and
remind the defendant of the conditions of his supervision and also to consider whether to
recommend to the Court any modifications of or additions to those conditions in light of any
changes in the defendant’s circumstances since the sentencing hearing. Consistent with United
States v. Siegel (7th Cir. May 29, 2014), the Court also directs the Probation Office to notify the
Court within 30 days of defendant’s placement on supervision so that it may consider any
appropriate modifications to the defendant’s supervised release and schedule a hearing on that
topic, if necessary. The defendant may also request a modification of these conditions at any
time by filing a written motion with the Court.
USDC
Case    IN/ND
     Number:     case 3:18-cr-00045-JD-MGG
              3:18CR045-001                         document 130 filed 09/24/19 page 5 of 7
Defendant: MICHAEL THOMAS                                                                   Page 5 of 7


                              CRIMINAL MONETARY PENALTIES

The defendant shall pay the following total criminal monetary penalties in accordance with the
schedule of payments set forth in this judgment.

          Total Assessment                   Total Fine                     Total Restitution

              $400.00                          NONE                           $541,749.58

The total assessment consists of $100 on each count. The defendant shall make the special
assessment payment payable to Clerk, U.S. District Court, 102 Robert A. Grant Courthouse, 204
South Main Street, South Bend, IN 46601. The special assessment payment shall be due
immediately.


                                               FINE
No fine imposed.

                                          RESTITUTION

Restitution in the amount of $541,749.58 is hereby imposed.

The defendant shall make restitution payments (including community restitution, if applicable)
payable to Clerk, U.S. District Court, 102 Robert A. Grant Courthouse, 204 South Main Street,
South Bend, IN 46601, for the following payees in the amounts listed below.

If the defendant makes a partial payment, each payee shall receive an approximately proportional
payment, unless specified otherwise in the priority order or percentage payment column below.
However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid in full prior to the
United States receiving payment.
                                                                                Priority Order or
                                                    Amount of Restitution        Percentage of
    Name of Payee            Total Amount of Loss        Ordered                    Payment

 Foremost Insurance                    115,522.27              115,522.27
 State Farm Insurance                  426,227.31              426,227.31

 Totals                               $541,749.58             $541,749.58

**Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A
of Title 18, United States Code, for offenses committed on or after September 13, 1994 but before
April 23, 1996.
USDC
Case    IN/ND
     Number:     case 3:18-cr-00045-JD-MGG
              3:18CR045-001                           document 130 filed 09/24/19 page 6 of 7
Defendant: MICHAEL THOMAS                                                                      Page 6 of 7


                                   SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties
are due as follows:

A Lump sum payment of $541,749.58 due immediately, balance due, in accordance with B,
below;

B Payment in equal monthly installments of not less than $100.00, to commence 30 days after
placement on supervision;


The defendant may also make payments for his financial obligations imposed herein from any
wages he may earn in prison in accordance with the Bureau of Prisons Financial Responsibility
Program, although participation in that program is voluntary. The defendant should note that
failure to participate in the Financial Responsibility Program while incarcerated may result in the
denial of certain privileges to which he might otherwise be entitled while imprisoned, and that the
Bureau of Prisons has the discretion to make such a determination. Any portion of the defendant's
financial obligations not paid in full at the time of the defendant's release from imprisonment shall
become a condition of supervision.

The defendant shall receive credit for all payments previously made toward any criminal monetary
penalties imposed.

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3)
restitution interest, (4) fine principal, (5) fine interest, (6) community restitution, (7) penalties, and
(8) costs, including cost of prosecution and court costs.
USDC
Case    IN/ND
     Number:     case 3:18-cr-00045-JD-MGG
              3:18CR045-001                        document 130 filed 09/24/19 page 7 of 7
Defendant: MICHAEL THOMAS                                                                 Page 7 of 7


                                                                      Name: MICHAEL THOMAS
                                                                      Docket No.: 3:18CR045-001

                 ACKNOWLEDGMENT OF SUPERVISION CONDITIONS


       Upon a finding of a violation of probation or supervised release, I understand that the Court
may (1) revoke supervision, (2) extend the term of supervision, and/or (3) modify the conditions
of supervision.

        I have reviewed the Judgment and Commitment Order in my case and the supervision
conditions therein. These conditions have been read to me. I fully understand the conditions and
have been provided a copy of them.


       (Signed)
              ____________________________________                __________________
                Defendant                                                Date


               ____________________________________               __________________
                U.S. Probation Officer/Designated Witness                Date
